Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents received on July 2, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10, 11-13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WOODARD, JR et al. (US 9,033,203).
In reference to claims 1, 2, 8, 11, 12 and 18, WOODARD, JR et al. discloses a tool stapling device comprising: an elongate body 40  having a proximal portion coupled to a handle assembly 100 and a distal end coupled to a tool assembly 12; the tool assembly 12 comprising an anvil 20 including a first tissue engaging surface, and a cartridge assembly including a single (integral) staple cartridge body 3800 supported within a cartridge channel 14, the cartridge body 3800 having a second tissue engaging 
Regarding claims 3, 6, 7, 13, 16 and 17, WOODARD, JR et al. further discloses the compliant material 3811 secured (adhered-paragraph 444; overmolded-paragraph 445) to a secondary compliant foam material 3812.
With respect to claims 10 and 20, WOODARD, JR et al. further discloses the tissue engaging surface of the anvil to include a compliant (conforming) material (paragraph 428).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WOODARD, JR et al. (US 9,033,203) in view of SHELTON, IV et al. (US 2016/0278774).
In reference to claims 4, 5, 14 and 15, WOODARD, JR et al. discloses a tool assembly embodiment comprising a cartridge body including a compliant material tissue contact surface having openings as recited in the rejection of claims 3 and 13 above, wherein the compliant .
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WOODARD, JR et al. (US 9,033,203).
In reference to claims 9 and 19, WOODARD, JR et al. discloses a tool assembly embodiment comprising a cartridge body including a compliant material surface having openings as recited in the rejection of claims 8 and 18 above, wherein the compliant material has a range of thicknesses (CMIN - paragraph 322).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the cartridge as a thickness in the claimed range of .1 inches to about 1.5 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.1  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199




/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



February 11, 2022


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 198C).